Case 8:20-bk-13014-MW               Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50            Desc
                                     Main Document    Page 1 of 26



 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, California 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                   UNITED STATES BANKRUPTCY COURT
10                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11
      In re                                                Case No. 8:20-bk-13014-MW
12
      NORTHERN HOLDING, LLC,                               Chapter 7
13
                          Debtor.                          APPLICATION BY CHAPTER 7 TRUSTEE
14                                                         TO EMPLOY MARSHACK HAYS LLP AS
                                                           GENERAL COUNSEL; AND
15                                                         DECLARATION OF D. EDWARD HAYS IN
                                                           SUPPORT
16
                                                           [No Hearing Required Pursuant to Local
17                                                         Bankruptcy Rule 2014-1]
18
     TO THE HONORABLE MARK S. WALLACE, UNITED STATES BANKRUPTCY JUDGE, THE
19
     OFFICE OF THE UNITED STATES TRUSTEE AND ALL INTERESTED PARTIES:
20
              Richard A. Marshack, solely in his capacity as Chapter 7 Trustee (“Trustee”) of the
21
     Bankruptcy Estate (“Estate”) of Northern Holding, LLC (“Debtor”), respectfully submits this
22
     application (“Application”) for entry of an order authorizing the employment of Marshack Hays LLP
23
     (“Firm”), as the Trustee’s and the Estate’s general counsel in this case pursuant to 11 U.S.C. § 327,
24
     effective as of June 15, 2021. In support of this Application, the Trustee respectfully represents as
25
     follows:
26

27

28
                                                    1
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW              Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50            Desc
                                    Main Document    Page 2 of 26



 1 A.         Statement of Facts
 2            1.        Background Information
 3            Debtor was formed in or around October 2020, and is the title owner of three real properties
 4 located at: (a) 1172 San Marcos Road, Paso Robles, CA (“San Marcos Property”), which includes a

 5 turnkey winery production facility, (b) real property located at APN 027-145-022 in Paso Robles,

 6 CA (“Texas Road Property”) and (c) 2380 Live Oak Road, Paso Robles, CA (“Live Oak Property”)

 7 (collectively, “Properties”). The Properties have mixed uses but generally are involved in the

 8 production of wine. There is a large residence located at the Live Oak Property in addition to dozens

 9 of acres of vineyards.

10            Erich Russell (“Mr. Russell”) was the owner and operator of Rabbit Ridge Winery (“Rabbit
11 Ridge”), which was as of October 2020 located at the San Marcos Property. To finance his business

12 operations, Mr. Russell borrowed substantial sums of money from Farm Credit West, FLCA

13 (“FCW”), which were secured certain assets including substantially all assets of Rabbit Ridge and

14 the Properties.

15            Prior to a foreclosure of the Properties by FCW, Mr. Russell filed an individual Chapter 11
16 case, initiating bankruptcy case number 9:20-bk-10035-DS (“Individual Case”). The Individual Case

17 was dismissed for cause.

18            A subsequent foreclosure sale for the Properties was scheduled by FCW for October 29,
19 2020. Prior to the foreclosure date, Mr. Russell and FCW continued to discuss a possible forbearance

20 and an extension of the foreclosure date.

21            On or about October 28, 2020, Mr. Russell signed quitclaim deeds transferring the Properties
22 to Debtor. These quitclaim deeds were recorded on the same date.

23            On October 28, 2020, Debtor filed a voluntary petition for bankruptcy under Chapter 11 of
24 Title 11 of the United States Code, initiating the above-captioned bankruptcy proceeding.

25            On October 29, 2020, as Dk. No. 5, FCW filed a notice of continuation of perfection of
26 security interest and demand to sequester cash collateral. No motion or stipulation to use cash

27 collateral has ever been filed in this case.

28
                                                    2
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50              Desc
                                      Main Document    Page 3 of 26



 1            On November 6, 2020, as Dk. No. 11, FCW filed a motion for relief from the automatic stay
 2 regarding the Properties (“Stay Relief Motion”). The hearing on the Stay Relief Motion has been

 3 trailed and is currently set for August 2, 2021, with interim partial relief granted by the Court.

 4            On February 16, 2021, as Dk. No. 60, the Office of the United States Trustee (“OUST”) filed
 5 a motion to dismiss or convert the case for cause pursuant to 11 U.S.C. § 1112(b).

 6            On March 31, 2021, as Dk. No. 104, Debtor filed a monthly operating report for the month of
 7 February (“February MOR”). This was the last monthly operating report ever filed by Debtor.

 8            On June 15, 2021, as Dk. No. 116, the Court entered an order converting the case to Chapter
 9 7. Richard A. Marshack (previously defined as “Trustee”) was appointed as the Chapter 7 trustee.

10            The Trustee has requested that the Debtor immediately produce a report pursuant to FRBP
11 1019 regarding post-petition debts. No report has been received to date.

12            2.        Necessity of General Counsel
13            Trustee requires the assistance of general counsel to, among other things, investigate,
14 analyze, and advise him regarding Estate assets and liabilities including, but not limited to

15 operational issues, the value of the Properties, and potential avoidance actions. The Firm is

16 knowledgeable and experienced in representing Chapter 7 Trustees in these areas and in providing

17 representation for all aspects of a Chapter 7 bankruptcy case. The Firm may be required to assist the

18 Trustee in the following matters:

19            (1)       To analyze and evaluate the best course of action with respect to the Properties and
20                      including a potential sale or abandonment, and recovery of possession and control of
21                      the Properties from unauthorized third parties;
22            (2)       To analyze and evaluate potential avoidance actions;
23            (3)       To analyze and evaluate other potential assets in the case such as leases or unexpired
24                      contracts for use of the Properties, and to seek collection of amounts due and owing
25                      to Debtor;
26            (4)       To conduct an analysis regarding alleged bad conduct by Mr. Russell and Rabbit
27                      Ridge prior to the formation of the Debtor, including the transfer of assets to Debtor
28                      shortly before the filing of this instant bankruptcy case;
                                                    3
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                 Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50              Desc
                                       Main Document    Page 4 of 26



 1            (5)       To represent the interests of the Estate in relation to the secured claims of FCW and
 2                      to assist with preservation of FCW’s real and cash collaterals, which are property of
 3                      the Estate;
 4            (6)       To represent the Trustee in any proceedings or hearings in the Bankruptcy Court or in
 5                      any other action where the rights of the Estate or the Trustee may be litigated or
 6                      affected;
 7            (7)       To conduct examinations of the Debtor and its PMKs, witnesses, claimants, or
 8                      adverse parties and to prepare and assist in the preparation of reports, accounts,
 9                      applications, motions, complaints, and orders;
10            (8)       To prepare on behalf of the Trustee any necessary applications, motions, answers,
11                      orders, reports, and other legal papers; and
12            (9)       To perform all legal services incidental and necessary for the smooth administration
13                      of the Estate.
14 B.         Requirements for Application to Employ Professional
15            Pursuant to Rule 2014 of the Federal Rules of Bankruptcy Procedure (“FRBP”) and
16 Rule 2014-1 of the Local Bankruptcy Rules (“LBR”), there follows a summary of the proposed

17 employment of the Firm. Should the Office of the United States Trustee, the Court, or any party in

18 interest request additional information, the Firm will provide a supplemental declaration prior to any

19 hearing on this Application

20            1.        LBR 2014-1(b)(1)(A) and LBR 2014-1(b)(3)(B) Employment and
21                      Compensation.
22            Pursuant to LBR 2014-1(b)(1)(A), “[a]n application seeking approval of employment of a
23 professional person pursuant to 11 U.S.C. §§ 327, 328, 1103(a), or 1114 must comply with the

24 requirements of FRBP 2014 and 6003(a) and be filed with the court. The application must specify

25 unambiguously whether the professional seeks compensation pursuant to 11 U.S.C. § 328 or

26 11 U.S.C. § 330.” Pursuant to LBR 2014-1(b)(3)(B), the Notice of the Application must also “[s]tate

27 whether the professional seeks compensation pursuant to 11 U.S.C. § 328 or 11 U.S.C. § 330.”

28
                                                    4
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                    Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50         Desc
                                          Main Document    Page 5 of 26



 1            The Trustee seeks to employ the Firm pursuant to 11 U.S.C. § 327. The Firm will seek
 2 compensation pursuant to 11 U.S.C. §§ 330 and 331, and will not be seeking compensation under

 3 11 U.S.C. § 328.

 4            2.        FRBP 2014.
 5            Rule 2014(a) of the Federal Rules of Bankruptcy Procedure provides as follows:
 6            An order approving the employment of attorneys, accountants, appraisers,
              auctioneers, agents, or other professionals pursuant to § 327, § 1103, or § 1114 of the
 7            Code shall be made only on application of the trustee or committee. The application
              shall be filed and, unless the case is a chapter 9 municipality case, a copy of the
 8            application shall be transmitted by the applicant to the United States Trustee. The
              application shall state the specific facts showing the necessity for the employment,
 9            the name of the person to be employed, the reasons for the selection, the professional
              services to be rendered, any proposed arrangement for compensation, and, to the best
10            of the applicant’s knowledge, all of the person’s connections with the Debtors,
              creditors, any other party in interest, their respective attorneys and accountants, the
11            United States trustee, or any person employed in the office of the United States
              trustee. The application shall be accompanied by a verified statement of the person to
12            be employed setting forth the person’s connections with the Debtors, creditors, any
              other party in interest, their respective attorneys and accountants, the United States
13            trustee, or any person employed in the office of the United States trustee.
14
              The Trustee is seeking employment of the Firm. A copy of this Application will be served on
15
     the Office of the United States Trustee.
16
                        a.         FRBP 2014 - Facts Showing the Necessity for the Employment.
17
              As set forth above, the Trustee requires the assistance of counsel to examine the value of the
18
     Properties and any other assets of the Debtor, and to assist with obtaining the necessary court
19
     authorization to administer these Properties, including if feasible a sale of the Properties, and to
20
     negotiate with the various creditors in this case to maximize the value for the creditors of the Debtor.
21
                                   (i)      FRBP 2014 and LBR 2014-1(b)(3)(A) - Name of the
22
                                            Person to Be Employed.
23
              In addition to the provisions of Rule 2014 of the FRBP, LBR 2014-1(b)(3)(A) provides that
24
     the Notice of the Application must “[s]tate the identity of the professional and the purpose and scope
25
     for which it is being employed.”
26
              The Trustee seeks to employ the law firm of Marshack Hays LLP. Pursuant to
27
     FRBP 2014(b), partners, members, and regular associates of the Firm will act as attorneys for the
28
                                                    5
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50                  Desc
                                      Main Document    Page 6 of 26



 1 Estate without further order of the court.

 2            The professionals and paraprofessionals who may render services in connection with the
 3 Firm’s representation of the Estate are identified in the Firm’s billing detail, to be submitted with

 4 each application for allowance of fees and reimbursement of costs, by their initials. Those persons

 5 are:
      Partners                                  Of Counsel                      Paralegals
 6    Richard A. Marshack1                      Kristine A. Thagard             Pamela Kraus
      D. Edward Hays                            Matthew W. Grimshaw             Chanel Mendoza
 7    Chad V. Haes                              Associates                      Layla Buchanan
      David A. Wood                             Judith E. Marshack              Cynthia Bastida
 8                                              Laila Masud                     Kathleen Frederick
                                                Tinho Mang
 9

10                      b.         FRBP 2014 and LBR 2014-1(b)(3)(A) - Reasons for the
11                                 Selection.
12            The Trustee believes that the Firm is well-qualified to render the requested professional
13 services to the Estate. The Firm comprises attorneys who have extensive experience in insolvency,

14 bankruptcy, the assessment of assets, the recovery and liquidation of assets, as well as litigation

15 matters of the type that may need to be pursued. The Firm is experienced in debtor/creditor

16 matters, including the representation of Chapter 7 trustees in bankruptcy cases. The members of

17 the Firm have a combined Bankruptcy Court practice of decades, and the Firm has handled most

18 issues that routinely arise in the context of a bankruptcy case, including securing Chapter 11 assets

19 for a limited period until liquidation is possible, negotiations with lienholders and lenders, and

20 liquidation of valuable real property in seven-figure complicated real estate transactions. The Firm

21 also has substantial experience litigating real property issues in bankruptcy cases including

22 representing the Chapter 7 Trustee in the case of In re Brace where the California Supreme Court

23 held that joint tenancy property owned by a married debtor was presumptively community

24 property which result was contrary to the previous 9th Circuit case of In re Summers (9th Cir.

25 2003) 332 F.3d 1240. See, In re Brace, 9 Cal.5th 903 (2020). For further specifics, please refer to

26 paragraph 3 infra.

27
     1
       Mr. Marshack will not be providing any professional services billed by the Firm, as he is the Trustee. This
28
     information is provided for informational purposes only.
                                                    6
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                 Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50             Desc
                                       Main Document    Page 7 of 26



 1            All attorneys comprising or associated with the Firm who will appear in this case are duly
 2 admitted to practice law in the courts of the State of California, the United States District Court for

 3 the Central District of California, and this Court. One of the Firm’s partners, D. Edward Hays, is

 4 also a certified bankruptcy specialist with the State Bar of California. A biography of each

 5 professional of the Firm and a list of the current hourly billing rates is attached as Exhibit 1 to the

 6 Declaration of D. Edward Hays (“Hays Declaration”).

 7            The Firm and each of the members, associates, and paralegals who will work on this case
 8 are familiar with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the Local

 9 Bankruptcy Rules.

10                      c.         FRBP 2014 and LBR 2014-1(b)(3)(A) - Professional Services to
11                                 be Rendered.
12            In this case, the Trustee requires assistance of counsel to:
13            (1)       To analyze and evaluate the best course of action with respect to the Properties and
14                      including a potential sale or abandonment, and recovery of possession and control of
15                      the Properties from unauthorized third parties;
16            (2)       To analyze and evaluate potential avoidance actions;
17            (3)       To analyze and evaluate other potential assets in the case such as leases or unexpired
18                      contracts for use of the Properties, and to seek collection of amounts due and owing
19                      to Debtor;
20            (4)       To conduct an analysis regarding alleged bad conduct by Mr. Russell and Rabbit
21                      Ridge prior to the formation of the Debtor, including the transfer of assets to Debtor
22                      shortly before the filing of this instant bankruptcy case;
23            (5)       To represent the interests of the Estate in relation to the secured claims of FCW and
24                      to assist with preservation of FCW’s real and cash collaterals, which are property of
25                      the Estate;
26            (6)       To represent the Trustee in any proceedings or hearings in the Bankruptcy Court or in
27                      any other action where the rights of the Estate or the Trustee may be litigated or
28                      affected;
                                                    7
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50               Desc
                                      Main Document    Page 8 of 26



 1            (7)       To conduct examinations of the Debtor and its PMKs, witnesses, claimants, or
 2                      adverse parties and to prepare and assist in the preparation of reports, accounts,
 3                      applications, motions, complaints, and orders;
 4            (8)       To prepare on behalf of the Trustee any necessary applications, motions, answers,
 5                      orders, reports, and other legal papers; and
 6            (9)       To perform all legal services incidental and necessary for the smooth administration
 7                      of the Estate.
 8                      d.         FRBP 2014 and LBR 2014-1(b)(3)(C) - Proposed Arrangement
 9                                 Compensation.
10            In addition to the provisions of Rule 2014 of the Federal Rules of Bankruptcy Procedure,
11 LBR 2014-1(b)(3)(C) provides that the Notice of the Application must “[d]escribe the arrangements

12 for compensation, including the hourly rate of each professional to render services, source of the

13 fees, the source and amount of any retainer, the date on which it was paid, and any provision

14 regarding replenishment thereof[.]”

15            The Firm will render services to the Trustee at the Firm’s regular hourly rates, which may be
16 adjusted from time to time. The Firm’s current hourly billing rates are as follows:

17       Partners                        Rates Associates                Rates    Paralegals             Rates
18       Richard A. Marshack2            $650   Judith E. Marshack       $410     Pamela Kraus           $280
19       D. Edward Hays                  $650   Laila Masud              $390     Chanel Mendoza         $260
20       Chad V. Haes                    $490   Tinho Mang               $350     Layla Buchanan         $260
21
         David A. Wood                   $490                                     Cynthia Bastida        $260
22
         Of Counsel                                                               Kathleen Frederick     $200
23
         Kristine A. Thagard             $550
24
         Matthew W. Grimshaw             $550
25

26            The Firm will be compensated from assets of the Estate, if any, and will not be compensated

27
     2
      Mr. Marshack will not be providing any professional services billed by the Firm, as he is the
28
     Trustee. This information is provided for informational purposes only.
                                                    8
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50           Desc
                                      Main Document    Page 9 of 26



 1 absent the Estate’s receipt or recovery of such assets. The Firm has received no retainer for the

 2 services to be performed in this case and has agreed that no retainer will be paid.

 3            The Firm understands that its compensation in this case is subject to approval by the
 4 Bankruptcy Court. In compliance with 11 U.S.C. §§ 330 and 331, the Firm intends to file interim

 5 and final applications for allowance of fees and reimbursement of costs as and when appropriate.

 6            The Firm has advised the Trustee that the Firm has not shared or agreed to share any
 7 compensation to be received in this case with any other person, except among partners of the Firm.

 8                      e.         FRBP 2014 - Firm’s Connections and Associations.
 9            Except as disclosed herein and to the best of the Firm’s knowledge, neither the Firm, nor
10 any of the attorneys or paraprofessionals comprising or employed by it, has any connection with

11 Debtors or Debtors’ attorneys or accountants, Debtors’ creditors, or any other party in interest, or

12 their respective attorneys or accountants. The Firm ran a conflict(s) check prior to the filing of this

13 employment application and identified no disqualifying connections.

14            Based on the foregoing, the Trustee believes that the Firm is a “disinterested person” within
15 the meaning of 11 U.S.C. § 101(14).

16            The Firm does not have an interest adverse to the Debtor or the bankruptcy Estate. As of the
17 Petition Date, the Firm was not a creditor of the Estate and was not owed any funds by Debtor.

18            To the best of the Firm’s knowledge, and as set forth in the attached Hays Declaration, none
19 of the attorneys comprising or employed by the Firm has any connection with any judge of the

20 United States Bankruptcy Court for the Central District of California, the United States Trustee, or

21 any person currently employed in the Office of the United States Trustee, except that: (1) Richard A.

22 Marshack, a member of the Firm, is a panel Chapter 7 trustee in unrelated cases; (2) applicant has

23 served as general counsel to Richard A. Marshack, in his capacity as a Chapter 7 Trustee in

24 unrelated cases; (3) several of the Firm’s attorneys have served as law clerks or externs to various

25 Bankruptcy Judges in this District, but none of the attorneys clerked for the Court in this particular

26 case; and (4) two judges of the United States Bankruptcy Court for the Central District of California

27 (but not the judge in this case) have performed civil marriage ceremonies for members of the Firm or

28 their family members pursuant to California Family Code § 400(b)(3)(C).
                                                    9
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50             Desc
                                     Main Document    Page 10 of 26



 1                      f.         LBR 2014-1(b)(1)(B) – Disinterestedness of the Firm.
 2            Pursuant to LBR 2014-1(b)(1)(B), “The application must be accompanied by a declaration
 3 of the person to be employed establishing disinterestedness or disclosing the nature of any interest

 4 held by such person.” The Hays Declaration submitted with this Application provides information

 5 establishing the Firm’s disinterestedness.

 6                      g.         LBR 2014-1(b)(1)(C) – Service on Office of the United
 7                                 States Trustee.
 8            Pursuant to LBR 2014-1(b)(1)(C), “The United States Trustee must be served, in accordance
 9 with LBR 2002-2(a), with a copy of the application and supporting declaration not later than the

10 day it is filed with the court. No hearing is required unless requested by the United States trustee or

11 a party in interest, or as otherwise ordered by the court.” As set forth in the sworn Proof of Service

12 filed contemporaneously with this document, the Firm served a copy of this Application on the

13 Office of the United States Trustee on the date this Application was filed with the Court.

14            3.        Cause Exists for the Employment of the Trustee’s Firm.
15            The requirements for a firm to be employed by a bankruptcy trustee are set forth in
16 11 U.S.C. § 327(a): “the trustee, with the court’s approval, may employ one or more attorneys…

17 that do not hold or represent an interest adverse to the estate, and that are disinterested persons, to

18 represent or assist the trustee in carrying out the trustee’s duties under this title.” While trustees

19 who are attorneys may seek to employ themselves as counsel for the estate if it is in the best

20 interests of the estate, the Trustee here does not seek to employ himself individually as his own

21 attorney, and will not render or seek compensation for legal services in connection with this case in

22 his capacity as an attorney with the Firm. 11 U.S.C. § 327(d).

23            Implicit in the recognition that a Trustee may himself be employed as counsel for the estate
24 he represents is that a Trustee may employ a firm of which he is a member as counsel for the estate

25 he represents. As recognized in In re Butler Industries, Inc., 101 B.R. 194 (Bankr. C.D. Cal. 1989),

26 aff’d, 114 B.R. 695 (C.D. Cal. 1990), cause may exist for a Trustee to retain the services of the firm

27 with which he is professionally affiliated. Trustee seeks to employ his own firm for the reasons set

28 forth above and for the following:
                                                    10
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                    Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50               Desc
                                         Main Document    Page 11 of 26



 1                                 i.       The Firm is Familiar with the Issues of the Case: The Firm
 2                                 is familiar with the issues of this case and has undertaken investigation from
 3                                 and after the Trustee’s appointment. As soon as he was contacted to be
 4                                 appointed as the trustee in this case, the Trustee mobilized the Firm to
 5                                 immediately investigate the Debtor, examine the Properties (including a
 6                                 personal visit to the Properties by Mr. Wood, a partner of the Firm), negotiate
 7                                 with secured creditors, and formulate a strategy for case administration. As a
 8                                 result of their investigation and research, the Firm’s attorneys already have an
 9                                 in-depth knowledge of the facts and legal issues in this case. Moreover, the
10                                 Firm has deep familiarity with the issues particular to bankruptcy as it relates
11                                 to distressed property and is eminently qualified to represent the Estate.
12                                 ii.      Specific Experience: The Firm’s emphasis is in bankruptcy
13                                 practice and debtor and creditor matters, and because of its experience with
14                                 real properties worth anywhere from tens of thousands to tens of millions of
15                                 dollars, the Trustee believes that the Firm is well-qualified to render the
16                                 services requested. The Firm’s attorneys have experience with the issues that
17                                 the Trustee will face in this case (including specifically the complexities of
18                                 preserving and administering the value of real property for creditors,
19                                 untangling pre-petition bad conduct, and prosecuting protracted litigation),
20                                 and the Firm has a demonstrable history of success in representing bankruptcy
21                                 estates with similar issues as are presented in this case. The Firm has
22                                 represented other bankruptcy trustees in cases involving similar issues as set
23                                 forth in the Firm’s resume submitted in connection with this Application, and
24                                 has successfully represented trustees in recovering assets which could be
25                                 administered for bankruptcy estates. The Firm has represented trustees,
26                                 creditors’ committees, and creditors: (1) in more than 4 years of litigation
27                                 regarding the validity of a $25 million note and deed of trust secured against
28                                 valuable 660 acres of real property in Rancho Mirage that was well-suited to
                                                    11
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                 Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50                 Desc
                                      Main Document    Page 12 of 26



 1                                 be developed into a resort (see In re Stradella, 8:10-bk-23193-CB); (2)
 2                                 handling the preservation and sale of an 182-unit mobile home park, which
 3                                 was built over a sealed landfill and was subject to extensive multiparty state
 4                                 court litigation (including alter ego claims against the Debtor’s principals and
 5                                 litigious cross-insurance claims, all of which were settled by the Trustee) (see
 6                                 In re Friendly Village, 8:18-bk-13638-ES); (3) involving mechanic’s lien
 7                                 issues in a case for a 60% completed hotel located in the heart of downtown
 8                                 Palm Springs known as the Andaz Hotel (see In re RE Palm Springs II, 20-
 9                                 31972-sgj11); (4) in the sale of a mobile home park after the tenants received
10                                 a judgment in excess of $8 million, which sale was complicated due to
11                                 geological problems with the property (see In re Capistrano Terrace, 8:11-bk-
12                                 19767-MW); (5) prosecuting complex litigation against the Debtor’s insiders
13                                 and taxing agencies, which has to date resulted in recoveries of nearly $2
14                                 million for the benefit of creditors (see In re Rajysan, 9:17-bk-11363-DS); and
15                                 (6) representing the Chapter 7 Trustee in a case where Debtor was the owner
16                                 of real property and had been in the process of developing the property into a
17                                 storage facility and office complex. The Debtor had pledged the property in
18                                 two separate deeds of trust to secure more than $20 million in loans. There
19                                 were also multiple junior mechanics’ liens recorded against the property. The
20                                 Firm assisted the Trustee in marketing the property, obtaining the consent of
21                                 secured lenders to a market-value sale (that was insufficient to pay the secured
22                                 claims in full), and obtaining a $500,000 carve-out for the benefit of creditors
23                                 (In re Guthrie-Leach, LLC, 6:09-bk-20323-BB). The Firm, especially Kristine
24

25

26

27

28
                                                    12
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW                     Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50             Desc
                                          Main Document    Page 13 of 26



 1                                 A. Thagard, of counsel with the Firm, has also represented clients in
 2                                 prosecuting and defending mechanics’ lien claims in state court litigation.
 3                                 iii.      No Objections Filed: The notice of this Application to employ the
 4                                 Firm will be served in accordance with Local Bankruptcy Rule 2014-2.
 5                                 iv.       Coordination/Costs: Costs will be reduced as a result of
 6                                 coordination of efforts by staff members familiar with both Trustee and his
 7                                 staff, and legal matters associated with the case. Moreover, creditors will
 8                                 benefit because correspondence and meetings between the Trustee and outside
 9                                 counsel would not be as efficient as in-office communications between the
10                                 Trustee and the Firm. The Firm employs a practice of no-charging inter-office
11                                 communications.
12            As set forth above, “cause,” as outlined in In re Butler Industries, Inc., 101 B.R. 194 (Bankr.
13 C.D. Cal. 1989), aff’d, 114 B.R. 695 (C.D. Cal. 1990), exists in this case for Trustee to retain the

14 services of the Firm with which he is professionally affiliated.

15 C.         Conclusion
16            The Trustee requests that he be authorized to employ the Firm, as its general counsel
17 pursuant to 11 U.S.C. § 327 at the Firm’s hourly rates with any compensation and reimbursement of

18 costs to be paid by the Estate only upon application to and approval by the Court pursuant to 11

19 U.S.C. §§ 330 and 331.

20
                  15 2021
     Dated: July __,                                        Respectfullyy submitted,,
21

22                                                          By:
                                                                  RICHARD A. MARSHACK
23                                                                Chapter 7 Trustee
24
                 15 2021
     Dated: July __,                                        MARSHACK HAYS LLP
25

26                                                          By:      /s/ D. Edward Hays
                                                                  D. EDWARD HAYS
27                                                                DAVID A. WOOD
                                                                  Attorneys for Chapter 11 Trustee,
28                                                                RICHARD A. MARSHACK
                                                    13
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW              Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50                Desc
                                   Main Document    Page 14 of 26



 1                                          Declaration of D. Edward Hays
 2            I, D. EDWARD HAYS, say and declare as follows:
 3            1.        I am an individual over 18 years of age and competent to make this Declaration.
 4            2.        I am an attorney at law duly admitted to practice before this Court and all courts of
 5 the State of California.

 6            3.        I am a founding partner of the law firm of Marshack Hays LLP (“Firm”) and maintain
 7 offices at 870 Roosevelt, Irvine, California, 92620.

 8            4.        I make this Declaration in support of the Application of Richard A. Marshack, in his
 9 capacity as Chapter 7 Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of Northern Holding,

10 LLC (“Debtor”), Case No. 8:20-bk-13014-MW.

11            5.        If called as a witness, I could and would competently testify to the following of my
12 own personal knowledge.

13            6.        The Trustee has asked that the Firm serve as his counsel in connection with the
14 administration of the Estate. The Firm is well-qualified to do so. The Trustee himself, an attorney

15 with the Firm, will not render or invoice any services on behalf of the Firm.

16            7.        The Firm comprises attorneys who have extensive experience in most aspects of
17 insolvency, bankruptcy, and corporate reorganization and is well-qualified to represent the Trustee

18 in proceedings of this nature. The Firm is experienced in debtor/creditor matters, including the

19 representation of trustees in bankruptcy cases. The members of the Firm have a combined

20 Bankruptcy Court practice of decades, and the Firm has handled many of the issues that routinely

21 arise in the context of a bankruptcy case.

22            8.        The Trustee requested the assistance of attorneys in this Firm to, among other things,
23 investigate, analyze, and advise him regarding Estate assets including, but not limited to, the

24 Properties, affiliates of the Debtor, and potential avoidance actions.

25            9.        All attorneys comprising or associated with the Firm who will appear in this case are
26 duly admitted to practice law in the courts of the State of California and in the United States District

27 Court for the Central District of California. A biography of each professional of the Firm with

28 billing rates is attached as Exhibit 1 and incorporated by this reference.
                                                    14
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW              Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50                  Desc
                                   Main Document    Page 15 of 26



 1            10.       The Firm and each of the members, associates, and paralegals who will work on this
 2 case are familiar with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the

 3 Local Bankruptcy Rules.

 4            11.       The Firm’s current hourly billing rates are as follows:
 5                                 Partners                    $490 to $650
                                   Associates                  $350 to $410
 6                                 Paralegals                  $200 to $280
 7            12.       The Firm has not received a retainer for the services that it will perform in this
 8 matter.

 9            13.       The Firm understands that its compensation in this case is subject to approval of this
10 Court pursuant to 11 U.S.C. §§ 327, 330, and 331.

11            14.       The Firm has not shared or agreed to share any compensation to be received by it in
12 the case with any other person, except as among partners of the Firm.

13            15.       The Firm’s practice is limited exclusively to matters of bankruptcy, insolvency and
14 reorganization. The Firm does not have a “commercial” practice outside of bankruptcy.

15            16.       From its inception, the Firm has maintained databases of all bankruptcy cases in
16 which it has been employed, through document management and billing systems. For every new

17 potential case where the Firm is employed, a search of these databases of the Debtor(s) and all

18 creditors is performed to ascertain if the Firm has any previous relationship that would prevent its

19 employment in the case.

20            17.       The Firm completed a conflicts check prior to submitting the Application by using the
21 information provided by the Debtor in its petition against the Firm’s databases. Prior to the filing of

22 this application, the Firm ran a conflicts check and did not identify any disqualifying conflicts of

23 interest. As a result, the Firm is confident that no relationship was identified that would prevent

24 employment in this matter.

25            18.       The Firm has been employed by the Trustee in several cases in the past. The Firm
26 believes it is a “disinterested person” as that term is defined in 11 U.S.C. §101(14).

27            19.       To the best of my knowledge, neither the Firm, nor any of the attorneys comprising
28 or employed by it, has any connection with Debtor or Debtor’s attorneys or accountants, Debtor’s
                                                    15
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW              Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50                 Desc
                                   Main Document    Page 16 of 26



 1 creditors, or any other outside party in interest, or their respective attorneys or accountants, except

 2 that: (1) Richard A. Marshack, a member of the Firm, is a panel Chapter 7 trustee in unrelated

 3 cases; (2) applicant has served as general counsel to Richard A. Marshack, in his capacity as a

 4 Chapter 7 Trustee in unrelated cases; (3) several of the Firm’s attorneys have served as law clerks

 5 or externs to various Bankruptcy Judges in this District, but none of the attorneys clerked for the

 6 Court in this particular case; and (4) two judges of the United States Bankruptcy Court for the

 7 Central District of California have performed civil marriage ceremonies for members of the Firm or

 8 their family members pursuant to California Family Code § 400(b)(3)(C).

 9            20.       The Firm has not been within three (3) years before the date of the filing of the
10 petition herein, an investment banker for a security of Debtor, or an attorney for such an investment

11 banker in connection with the offer, sale or issuance of any security of Debtor.

12            21.       The Firm is not and was not, within two (2) years before the date of the filing of
13 Debtor’s petition, a director, officer or employee of the Debtor or of any investment banker for any

14 security of Debtor.

15            22.       As of the Petition Date, the Firm was not a creditor of the Estate, an equity security
16 holder, or an insider of Debtor. The Firm has no pre-petition claim against Debtor’s Estate and was

17 not owed any funds by Debtor.

18            23.       The Firm neither holds nor represents any interest materially adverse to the interest
19 of the Estate or of any class of creditors or equity security holders, by reason of any direct or

20 indirect relationship to, connection with, or interest in, Debtor or an investment banker for any

21 security of Debtor, or for any other reason. The Firm does not have an interest adverse to Debtor or

22 the bankruptcy Estate.

23            I declare under penalty of perjury that the foregoing is true and correct. Executed on July
    15 2021.
24 ___,

25
                                                                /s/ D. Edward Hays
26
                                                              D. EDWARD HAYS
27

28
                                                    16
                        APPLICATION TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL
     4833-2572-3362,v.1/1015-142
Case 8:20-bk-13014-MW   Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50   Desc
                        Main Document    Page 17 of 26


























































                                                      EXHIBIT1
Case 8:20-bk-13014-MW           Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50                  Desc
                                Main Document    Page 18 of 26
PARTNERS

RICHARD A. MARSHACK

Richard A. Marshack is a founding member of the firm of Marshack Hays LLP. He was born in
Las Vegas, Nevada, June 21, 1958. He graduated from University of California at Irvine in 1979
with a Bachelor of Arts degree and California Western School of Law (J.D. Magna Cum Laude,
1982). Recipient, American Jurisprudence Award: Agency and Partnership. Staff Writer, 1980-
1981 and Lead Articles Editor, 1981-1982 California Western Law Review. He was admitted to
the California Bar in 1982 and the U. S. District Court, Central and Southern Districts of California
and U. S. Court of Appeals, Ninth Circuit, 1984.

Mr. Marshack was Law Clerk to the Honorable Folger Johnson, Chief Judge, United States
Bankruptcy Court, District of Oregon, 1982-1984, and an Adjunct Professor: Bankruptcy Law,
Western States University College of Law, Bankruptcy Law, 1993; Bankruptcy Law, University
of California, Irvine, 1985-1992.

Mr. Marshack has authored several articles, including: “The Toxic Claim: Using Bankruptcy Law
to Limit Environmental Liabilities,” California Bankruptcy Journal, Volume 19, Number 3, 1991;
“Recent Developments Under Section 546 of the Bankruptcy Code,” Tactics for Unsecured
Creditors of Bankrupt Debtors,” California Lawyer 21, August, 1984; “Adequate Protection for
the Unsecured Creditor Under the Bankruptcy Code”, Commercial Law Journal 621, December
1983; “Recent Developments for Reclaiming Goods Under the Bankruptcy Code and the Uniform
Commercial Code, “Uniform Commercial Code Law Journal 187, July, 1983; “Reclamation of
Goods Under the Bankruptcy Code,” Oregon Debtor-Creditor News Letter, I, July 1983; “Sindell
vs. Abbot Laboratories: Is Market Share Liability the Best Remedy to the DES Controversy”
California Western Law Review 143, 1981.

Memberships: Orange County Bankruptcy Forum, Director and President 1995-96; Orange
County Bar Association (Commercial Law & Bankruptcy Section), Chairman, 1989; California
State Bar Association; Commercial Law League of America; Los Angeles Bankruptcy Forum.

Panel Bankruptcy Trustee for U.S. Bankruptcy Court, Central District of California, 1985 -
Present.

D. EDWARD HAYS

D. Edward Hays, is a founding member of the firm of Marshack Hays LLP. He was born in Los
Angeles, California. He graduated with honors from California State University at Fullerton in
1989 with a Bachelor of Arts degree in Business. He graduated from the University of Southern
California Law Center in 1992 where he was a member of the Hale Moot Court Honors program.
Mr. Hays was admitted to practice in 1992. Ed has been certified as a bankruptcy law specialist by
the State Bar of California.




4820-8433-8821, v. 2/9999-100




                                                                          EXHIBIT 1, PAGE 17
Case 8:20-bk-13014-MW           Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50 Desc
                                 Main Document        Page 19 of 26
Mr. Hays currently serves on the Board of Directors for the following organizations: Legal Aid
Society of Orange County; and University of Southern California Law School Annual Fund. He
has previously served on the Board for the Cal State University Fullerton Alumni Association; and
the Cal State University Fullerton Philanthropic Foundation. In 2004-2005, Mr. Hays served as
the President of the Cal State Fullerton Alumni Association and was selected that year as a CSUF
Volunteer of the Year. In 2004, Mr. Hays was the Chair of the Resolutions Committee for the
Orange County Bar Association and has served as a delegate to the State Bar Conference on behalf
of Orange County every year since 1995.

Ed focuses his practice on bankruptcy and litigation matters. In 2000 and 2017, he was the Chair
of the Commercial Law & Bankruptcy Section of the Orange County Bar Association. He also has
served as a Director or member of the following organizations: the Inland Empire Bankruptcy
Forum; the Orange County Bankruptcy Forum; the William P. Gray Legion Lex American Inns of
Court, the Federal Bar Association, and the Executive Council for the College of Business at Cal
State Fullerton. In 1998 and 1999, Mr. Hays also served as a Judge Pro Tem for the Superior Court
of the State of California, County of Los Angeles. Ed has been selected on numerous occasions to
present continuing education lectures on various legal topics including bankruptcy, litigation,
exemptions, and legal research. He also served on the Central District Task Force for Amendments
to the Local Bankruptcy Rules.

In 2004, Ed won the State Bar 5k race and, in 2005 and 2006, was the runner-up. He also actively
participates in endurance events completing full-distance Ironman Triathlons in 2000 and 2003;
eight half-Ironman races between 1999 and 2016; and a 50- mile ultra-run in 2009; and multiple
marathons across the world including New York, Los Angeles, Rome, St. George, and the Madison
Valley in Montana.

Ed’s published cases include: In re Brace, 9 Cal.5th 903 (Cal. Supreme Court 2020); Jue v. Liu
(In re Liu), 611 B.R. 864 (9th Cir. BAP 2020); In re Nolan, __ B.R. __ (Bankr. C.D.Cal. 2020);
In re Roger, 393 F.Supp.3d 940 (Distr. Cal. 2019); Naylor v. Farrell (In re Farrell), 610 B.R. 317
(Bankr. C.D.Cal. 2019); Slaieh v. Simons, 548 B.R. 28 (Distr. Cal. 2018); Brace v. Speier, 908
F.3d 531 (9th Cir. 2018); Cal. Corr. Peace Officers Ass’n Ben. Trust Fund v. Corbett (In re
Corbett), 2017 U.S.Distr. Lexis 108925 (E.D.Cal. 2017), Brace v. Speier (In re Brace), 566 B.R.
13 (9th Cir. BAP 2017); In re DRI Cos., 552 B.R. 195 (Bankr. C.D.Cal. 2016); Stahl v. Whelan
Elec., Inc. (In re Modtech Holdings), 503 B.R. 737 (Bankr. C.D.Cal. 2013); In re Cusimano, 2013
WL 9736597 (Bankr. C.D.Cal. 2013); In re Cass, 476 B.R. 602 (Bankr. C.D. Cal. 2012); In re
Four Star Financial Services, Inc., 444 B.R. 428 (Bankr. C.D. Cal. 2011) rev’d 469 B.R. 30 (C.D.
Cal. 2012); In re Rinard, 451 B.R. 12 (Bankr. C.D. Cal. 2011); In re Dick Cepek, 339 B.R. 730
(9th Cir. BAP 2006); In re Dudley, 249 F.3d 1170 (9th Cir. 2001); In re Kim, 257 B.R. 680 (9th
Cir. BAP 2000); In re Kuraishi, 237 B.R. 172 (Bankr. C.D. Cal. 1999); Blonder v. Cumberland
Engineering, (1999) 71 Cal.App.4th 1057, 84 Cal.Rptr.2d 216; In re Metz, 225 B.R. 173 (9th Cir.
BAP 1998); In re National Environmental Waste Corporation, 191 B.R. 832 (Bankr. C.D. Cal.
1996) aff’d 129 F.3d 1052 (9th Cir. 1997); In re Turner, 186 B.R. 108 (9th Cir. BAP 1995); and
In re Continental Capital & Credit, 158 B.R. 828 (Bankr. C.D. Cal. 1993).




4820-8433-8821, v. 2/9999-100




                                                                        EXHIBIT 1, PAGE 18
Case 8:20-bk-13014-MW          Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50 Desc
                                Main Document      Page 20 of 26
Ed and his wife, Sarah Cate Hays, have also co-authored the following law review articles
published in the California Bankruptcy Journal:
   x The Client Without a Remedy and the Windfall Estate – The Case for Debtor Ownership of
       Malpractice Claims Against Bankruptcy Counsel (32 Cal. Bank. J. 65 (2012));
   x The Same Love – Marriage Equality in Bankruptcy Post-DOMA and the Evolving Rights
       of Registered Domestic Partners (33 Cal. Bank. J. 49 (2014)); and
   x Good Help Is Hard to Fund: The Problem of Earned Upon Receipt Retainers and Pre-
       Funded Litigation in Bankruptcy (33 Cal. Bankr. J. 421 (2016)).

CHAD V. HAES

Chad V. Haes focuses his practice areas include bankruptcy litigation, business and civil litigation,
lender liability, and creditors’ rights. Mr. Haes’ litigation experience includes representing
institutional lenders in actions related to lien priority and wrongful foreclosure, prosecuting and
enforcing mechanic’s liens, seeking unlawful detainer judgments on behalf of secured lenders and
representing creditors, debtors and trustees in the bankruptcy context.

Mr. Haes is a California native who earned his Bachelor of Arts degree from Azusa Pacific
University in 2004 and his law degree from Southwestern Law School in 2008. Prior to joining
Marshack Hays, Mr. Haes served a two-year term as the judicial law clerk to the Honorable
Meredith A. Jury of the United States Bankruptcy Court for the Central District of California,
Riverside Division. Mr. Haes also externed for Honorable Samuel L. Bufford of the United States
Bankruptcy Court for the Central District of California, Los Angeles Division.

While in law school, Mr. Haes was a member of the Moot Court Honors Program and the recipient
of the John J. Schumacher full-tuition scholarship, the Equal Justice America fellowship, the Wiley
W. Manuel Award for Pro Bono Legal Services and the CALI Excellence Award for Constitutional
Law. Mr. Haes was also selected as a finalist oralist and finalist writer in the Southwestern First-
Year Intramural Moot Court Competition and a finalist oralist in the Rendigs National Products
Liability Moot Court Competition.

DAVID A. WOOD

David A. Wood focuses his practice areas include bankruptcy litigation, business and civil
litigation, lender liability, and creditors’ rights.

Mr. Wood earned his Bachelor of Arts degree from Biola University in 2003, where he graduated
magna cum laude. Thereafter, Mr. Wood was a senior associate at Alfred Gobar Associates, a firm
specializing in developing econometric modeling systems to evaluate land development
opportunities, and the existence of economic blight. He earned his law degree from Chapman
University School of Law in 2010, where he graduated in the top 6% of his class. Prior to joining
Marshack Hays, Mr. Wood served a two-and-a-half year term as the judicial law clerk to the
Honorable Erithe A. Smith of the United States Bankruptcy Court for the Central District of
California, Santa Ana Division. Mr. Wood also externed for Honorable Theodor C. Albert of the
United States Bankruptcy Court for the Central District of California, Santa Ana Division.

While in law school, Mr. Wood was a symposium editor for the Chapman Law Review and the
recipient of the CALI Excellence Award for Immigration Law and Select Topics in American Law.



4820-8433-8821, v. 2/9999-100




                                                                          EXHIBIT 1, PAGE 19
Case 8:20-bk-13014-MW           Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50                  Desc
                                Main Document    Page 21 of 26

ATTORNEYS

KRISTINE A. THAGARD focuses her practice on contract, construction, loan enforcement
(including lender’s right to insurance proceeds and guarantees), purchase and sale transactions,
partnership dispute, toxic cleanup and environmental contamination, broker malfeasance,
fiduciary duty (broker/agent, partnership and trust), and insurance (negotiation, bad faith, and
declaratory relief). She has significant litigation experience in multi-party complex construction
defect actions, all aspects of general/commercial liability defense (construction, product and
premise liability), subrogation, and real estate (broker/agent, contract, title, contract and fraud).

Ms. Thagard was born in Lynwood, California and graduated cum laude from Menlo College
where she served on the Board of Trustees for 9 years. She received her J.D. from the University
of Southern California in 1980. While in law school she served as a judicial extern to the Honorable
Robert Kingsly, Second Appellate District Court of Appeal. She is admitted to practice in both
California (1980) and Nevada (2001) as well as the Federal Courts of both states. She also holds a
California Real Estate Broker’s License.

MATTHEW W. GRIMSHAW focuses his practice on insolvency law and litigation. He
represents parties in all aspects of bankruptcy matters and out-of-court restructurings. He also has
significant experience litigating and advising clients on issues resulting from the debtor-creditor
relationship, including the enforcement of notes and guarantees, writs of attachment, receiverships,
wrongful foreclosures, mortgage elimination scams, and injunctions.

Mr. Grimshaw was born in Mesa, Arizona. He graduated from Brigham Young University with a
Bachelor of Arts degree in Economics. He graduated with honors from Willamette University
College of Law, where he served as the editor-in-chief of the school’s Journal of International Law
and Dispute Resolution. Mr. Grimshaw was admitted to practice law in California in 2000.

Mr. Grimshaw served a two-year term as a judicial law clerk to the Honorable John E. Ryan.
During his first year, Mr. Grimshaw served as Judge Ryan’s trial law clerk. During his second
year, when Judge Ryan was the chief judge of the Bankruptcy Appellate Panel of the Ninth Circuit
Court of Appeals, Mr. Grimshaw served as his appellate law clerk.

Mr. Grimshaw has been asked on many occasions to present lectures on various subjects, including
bankruptcy, creditors’ rights, and legal ethics. He has published numerous articles on bankruptcy-
related topics. In 2006, he was also appointed by Ninth Circuit Court of Appeals to serve on the
committee that evaluated candidates and made recommendations as to who should fill existing
vacancies on the United States Bankruptcy Court for the Central District of California.

Mr. Grimshaw is a long-time member of the Board of Directors for the Orange County Bankruptcy
Forum. He also served as Chair of the Commercial Law and Bankruptcy Section of the Orange
County Bar Association.

Mr. Grimshaw enjoys spending time with his family, reading, and traveling. Mr. Grimshaw is
conversant in Spanish. He is an Eagle Scout and continues to be actively involved with the Boy
Scouts of America.



4820-8433-8821, v. 2/9999-100




                                                                          EXHIBIT 1, PAGE 20
Case 8:20-bk-13014-MW           Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50               Desc
                                Main Document    Page 22 of 26

JUDITH E. MARSHACK is an Associate with Marshack Hays LLP. She was born in Inglewood,
CA. Ms. Marshack graduated from the California State University, Long Beach in 1982 and from
Western State University, College of Law in 1992, and was admitted to practice law in 1992.

LAILA MASUD focuses her practice in bankruptcy and business litigation, including lender
liability and creditors’ rights.

Ms. Masud graduated cum laude from the University of California, Irvine in 2012. She earned her
law degree from Pepperdine University School of Law in 2016. She was admitted to practice law
in California in 2016. Prior to joining Marshack Hays, Ms. Masud served as a judicial law clerk to
the Honorable Thomas B. Donovan at the United States Bankruptcy Court for the Central District
of California, Los Angeles Division.

During law school, as an extern for the Honorable Vincent P. Zurzolo at the United States
Bankruptcy Court for the Central District of California, Los Angeles Division, she served on the
Rules Committee where she conducted research and wrote on various issues of bankruptcy law,
including local court forms, rules and procedures. She also served as a student leader and was
nominated for The Parris Institute for Professional Formation Award for Excellence in Leadership
and Excellence in Peacemaking. In 2020, Ms. Masud served as the youngest President of the
OCBA’s Commercial Law and Bankruptcy Section. Ms. Masud is also a member of the
International Women’s Insolvency & Restructuring Confederation and in August 2020 Ms. Masud
was profiled in the Orange County Business Journal for Woman in Law. Ms. Masud is conversant
in Spanish, Urdu and Hindi.

TINHO MANG is an attorney at Marshack Hays. He recently earned his Juris Doctorate from the
University of Southern California, Gould School of Law, and prior to that, graduated magna cum
laude from the University of California, Los Angeles. While at law school, Mr. Mang served as
the Executive Senior Editor of the Southern California Review of Law and Social Justice. He also
served two full-time summers and one part-time fall semester as an extern in the United States
Bankruptcy Court for the Central District of California for the Honorable Scott C. Clarkson.
During his externship in bankruptcy court, Mr. Mang developed a deep appreciation for the
intricacies of bankruptcy practice, participating substantially in a wide variety of bankruptcy
matters ranging from Chapter 11 confirmations, adversarial proceedings for lien avoidance, and a
trial seeking to avoid a preferential or fraudulent transfer.

Mr. Mang was sworn in as a member of the California State Bar on November 27, 2018.

PARALEGALS AND TRUSTEE ADMINISTRATORS

PAMELA KRAUS, Trustee Case Administrator and Paralegal 1990 to Present; Education:
Coastline Community College, Costa Mesa (A.A. 2004); Legal Assistant Training Program,
Coastline Community College, American Bar Association Certification (Completion 2004).
Member: Orange County Paralegal Association; Orange County Bankruptcy Forum; National
Association of Bankruptcy Trustees.




4820-8433-8821, v. 2/9999-100




                                                                        EXHIBIT 1, PAGE 21
Case 8:20-bk-13014-MW           Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50 Desc
                                Main Document         Page 23 of 26
CHANEL MENDOZA, Experience: Ms. Mendoza is a seasoned litigation and bankruptcy Legal
Assistant/Paralegal. She has more than twenty years of law related experience comprising of
workers’ compensation, personal injury, business litigation, employment law, and bankruptcy, all
while working under the direct supervision of active members of the California State Bar.
Ms. Mendoza has also worked fourteen of those years under the direction and supervision of
Marshack Hays LLP’s founding partner, D. Edward Hays. Ms. Mendoza has federal and state court
experience, including extensive trial and appellate knowledge. Ms. Mendoza is a former Board
Member of NALS and is a current member of the National Notary Association and Orange County
Legal Secretaries Association, Inc.

LAYLA BUCHANAN, Experience: Ms. Buchanan is a Senior Paralegal with Marshack Hays
LLP and has over twenty years of law related experience. Ms. Buchanan has worked extensively
in civil, bankruptcy and family law, working under the direct supervision of active members of the
California State Bar. Ms. Buchanan obtained her Paralegal Certificate from Coastline Community
College’s ABA accredited program. Member: Orange County Legal Secretaries Association,
Orange County Paralegal Association, and a current member of the National Notary
Association. Ms. Buchanan has extensive knowledge in all aspects of state and federal court
litigation and bankruptcy practices.

CYNTHIA BASTIDA, Experience: Ms. Bastida has over twenty years of experience working as
a Legal Assistant/Paralegal. She has her Paralegal Certificate (completion in 1991) and earned a
Bachelor of Arts in Psychology from California State University Fullerton in 2004. She has a wide
range of experience from civil litigation, bankruptcy, product liability, lemon law, real estate and
corporate law as well as eminent domain. Her skills include: Legal research, trial preparation along
with drafting numerous fee applications, petitions, proofs of claim, notices, motions and discovery.
Cynthia is a member of Orange County Legal Secretary Association (OCLSA).

LAURIE MCPHERSON, Trustee Case Administrator 2007 to present; Trustee field agent and/
paraprofessional 1988 to 2007; Experience: Twenty years of law related experience as a
bankruptcy trustee paraprofessional working under the direct supervision of active members of the
California State Bar and attorneys who practice in federal courts located in California.

KATHLEEN FREDERICK, Experience: Mrs. Frederick is a Junior Paralegal with Marshack
Hays LLP. Mrs. Frederick graduated from the University of California, Los Angeles in 2008 with
a bachelor’s degree in English. She obtained her Paralegal Certificate from Coastline Community
College’s ABA accredited program in May of 2018. She has been working with the firm for more
than five years and has over ten years legal experience. Mrs. Frederick is a member of the Orange
County Paralegal Association and the National Association of Legal Assistants.




4820-8433-8821, v. 2/9999-100




                                                                         EXHIBIT 1, PAGE 22
Case 8:20-bk-13014-MW                Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50         Desc
                                     Main Document    Page 24 of 26
Billing Rates:


 Partners                         Rates   Associates           Rate   Paralegals           Rates
 Richard A. Marshack              $650    Judith E. Marshack   $410   Pamela Kraus         $280
 D. Edward Hays                   $650    Laila Masud          $390   Chanel Mendoza       $260
 Chad V. Haes                     $490    Tinho Mang           $350   Layla Buchanan       $260
 David A. Wood                    $490                                Cynthia Bastida      $260
 Of Counsel                                                           Kathleen Frederick   $200
 Kristine A. Thagard              $550
 Matthew W. Grimshaw              $550




  4820-8433-8821, v. 2/9999-100




                                                                        EXHIBIT 1, PAGE 23
        Case 8:20-bk-13014-MW                     Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50                                       Desc
                                                  Main Document    Page 25 of 26



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: APPLICATION BY CHAPTER 7 TRUSTEE
TO EMPLOY MARSHACK HAYS LLP AS GENERAL COUNSEL; AND DECLARATION OF D. EDWARD HAYS IN
SUPPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On July 15,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On July 15, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 DEBTOR
 NORTHERN HOLDING, LLC
 13217 JAMBOREE RD #429
 TUSTIN, CA 92782

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on July 15, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

PURSUANT TO LBR 5005-2(d) AND COURT MANUAL APPENDIX F SECTION 2.2, NON-HEARING MOTIONS WHEN
THE RESPONSE DEADLINE HAS NOT PASSED WILL NOT BE SERVED UPON THE JUDGE.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 15, 2021                  Layla Buchanan                                                   /s/ Layla Buchanan
 Date                           Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 8:20-bk-13014-MW                      Doc 136 Filed 07/15/21 Entered 07/15/21 18:26:50                                       Desc
                                                  Main Document    Page 26 of 26


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
    x ATTORNEY FOR U.S. TRUSTEE (SA): Nancy S Goldenberg nancy.goldenberg@usdoj.gov
    x ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Michael J Gomez mgomez@frandzel.com,
       dmoore@frandzel.com
    x INTERESTED PARTY COURTESY NEF: Tinho Mang tmang@marshackhays.com, tmang@ecf.courtdrive.com;
       kfrederick@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com
    x TRUSTEE RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
       rmarshack@iq7technology.com; ecf.alert+Marshack@titlexi.com
    x INTERESTED PARTY COURTESY NEF: Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;
       ccaldwell@sulmeyerlaw.com
    x ATTORNEY FOR DEBTOR NORTHERN HOLDING LLC: Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
       pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com; david@rhmfirm.com; sloan@rhmfirm.com
    x ATTORNEY FOR CREDITOR ADLER BELMONT GROUP, INC.: Paul F Ready tamara@farmerandready.com
    x ATTORNEY FOR DEBTOR NORTHERN HOLDING LLC: Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
       pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com; david@rhmfirm.com; sloan@rhmfirm.com
    x UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
    x ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Reed S Waddell rwaddell@frandzel.com,
       sking@frandzel.com
    x ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Gerrick Warrington gwarrington@frandzel.com,
       sking@frandzel.com
    x INTERESTED PARTY COURTESY NEF: David Wood dwood@marshackhays.com, dwood@ecf.courtdrive.com;
       lbuchananmh@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
